Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 8, 2016

                                       No. 04-16-00124-CV

                                IN THE INTEREST OF M.J.P.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00878
                           Honorable Karen Crouch, Judge Presiding


                                          ORDER
        The above appeal was set for submission on October 11, 2016, before the following
panel: Justice Karen Angelini, Justice Marialyn Barnard, and Justice Rebeca C. Martinez. This
order is to inform all parties and their counsel that the panel has changed to the following: Justice
Karen Angelini, Justice Marialyn Barnard, and Justice Jason Pulliam.


       It is so ORDERED on December 8, 2016.

                                                      PER CURIAM



       ATTESTED TO: _____________________________
                    Keith E. Hottle
                    Clerk of Court